Citation Nr: 1403130	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  10-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Affairs Regional Office in San Juan, Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a disability manifested by nerve swelling. 

2.  Entitlement to service connection for radiculopathy, lower extremities, to include as secondary to a service-connected disability. 

3.  Entitlement to service connection for radiculopathy, upper extremities, to include as secondary to a service-connected disability. 

4.  Entitlement to service connection for chronic vaginal infections. 

5.  Entitlement to service connection for bilateral leg disorder. 

6.  Entitlement to service connection for a left hip disorder. 

7.  Entitlement to service connection for a right hip disorder. 

8.  Entitlement to service connection for a left knee disorder. 

9.  Entitlement to service connection for a right knee disorder. 

10.  Entitlement to service connection for a left ankle disorder. 

11.  Entitlement to service connection for a right ankle disorder. 

12.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to a service-connected disability. 

13.  Entitlement to service connection for a disability manifested by degeneration of articulations. 

14.  Entitlement to an initial increased rating for lumbar spondylosis, evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel









INTRODUCTION

The Veteran served on active duty from November 1980 to August 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and February 2009 rating decisions of the San Juan, Puerto Rico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the issues on appeal.  In November 2012, the Board remanded the claims for additional development.

In the Board's November 2012 decision and remand, the Board denied a claim of entitlement to an initial increased rating for coccygodynia, evaluated as 10 percent disabling, and remanded the issue of "entitlement to an initial increased rating for lumbar spondylosis, evaluated as 20 percent disabling.  The Board stated:

A review of the procedural history of this case reveals that the RO apparently rated the issues of coccygodynia and lumbar spondylosis as a single service-connected low back disability.  Specifically, in an October 2008 rating decision, the RO granted service connection for "coccygodynia claimed as a low back condition" and assigned a 10 percent disability rating therefor under the hyphenated diagnostic code 5298-5237.  In September 2010 rating decision, the RO increased the Veteran's rating for the issue re-characterized as "coccygodynia, lumbar spondylosis" and assigned a 20 percent rating, again citing hyphenated diagnostic code 5298-5237. 

The Board finds that this is an impermissible application of the rating code.  Specifically, coccygodynia and lumbar spondylosis involve two separate entities, the coccyx region (DC 5298) and the lumbar region (DC 5237 is rated under the General Rating formula for diseases and Injuries of the Spine).  Giving the Veteran the benefit of the doubt, these conditions must be separately rated as two separate disabilities.  For the reasons set forth in more detail below, the issue of a rating in excess of 10 percent for coccygodynia will be finally adjudicated on appeal while [] the issue of an initial disability rating in excess of 20 percent for lumbar spondylosis will be remanded for further development. 

A review of the claims file shows that in a supplemental statement of the case, dated in February 2013, the AOJ determined that the criteria for a rating in excess of 20 percent had not been met.  However, there is no indication that the AOJ has implemented the Board's specific Order to separately assign a 10 percent rating for the coccygodynia.  The AOJ is hereby ordered to render a rating decision in compliance thereof.

In the decision below, the Board awards service connection for chronic vaginal infections.  In the Board's November 2012 decision and remand, the issue was entitled "service connection for chronic vaginal infections, to include abdominal hysterectomy" (emphasis added).  However, the issue of service-connection abdominal hysterectomy is really a separate issue of secondary service connection to the chronic vaginal infections.  As such matter has not been fully developed for appeal, the issue of entitlement to service-connection abdominal hysterectomy, to include as secondary to service-connected chronic vaginal infections, is hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  




FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran suffers from chronic vaginal infections that had their onset during active duty service.

2.  The Veteran does not have a disability manifested by nerve swelling,  radiculopathy of the upper or lower extremities, a leg disorder, a hip disorder, a knee disorder, an ankle disorder, an acquired psychiatric disorder, or a disability manifested by degeneration of articulations, due to her service, or that was caused or aggravated by a service-connected disability. 

3.  The Veteran's service-connected lumbar spondylosis is shown to have been productive of complaints of pain, and some limitation of motion, but not forward flexion of the thoracolumbar spine to 30 degrees or less, or ankylosis of the thoracolumbar spine. 


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for chronic vaginal infections have been met.  8 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012)

2.  A disability manifested by nerve swelling, radiculopathy of the upper or lower extremities, a leg disorder, a hip disorder, a knee disorder, an ankle disorder, an acquired psychiatric disorder, and a disability manifested by degeneration of articulations, were not caused by service, and were not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).  



3.  The criteria for an evaluation in excess of 20 percent for service-connected lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5237 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The Veteran asserts that she has a disability manifested by nerve swelling, radiculopathy of the upper and lower extremities, chronic vaginal infections (to include abdominal hysterectomy), a bilateral leg disorder, a bilateral hip disorder, a bilateral knee disorder, a bilateral ankle disorder, an acquired psychiatric disorder (claimed as depression), and a disability manifested by "degeneration of articulations," due to her service, or as secondary to service-connected disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for arthritis, and organic diseases of the nervous system, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's service treatment reports show that in December 1980, she complained of a two-week history of bilateral knee pain.  The relevant aspect of the assessment was possible knee strain.  In February 1981, she was treated for a painful right hip, and a one-week history of a swollen left ankle.  The assessments noted sprains of the left ankle and right hip.  In April 1982, she was treated for urethritis, and between April and May of 1982, she was treated for vaginitis.  An April 1982 dental health questionnaire shows that she denied a history of serious injury, or arthritis.  In July 1982, she was noted to have a two-month history of amenorrhea, and she complained of urinary frequency with dysuria, and vaginal discharge with pruritis.  The report notes cystitis by history, vaginitis by history, and pregnancy.  In June 1983, she was treated for a UTI (urinary tract infection).  In August 1983, she was treated for vaginitis.  A separation examination report is not of record.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 1997 and 2012.  This evidence shows that in 1997, the Veteran was treated for genitourinary symptoms that included menstrual irregularities, to include frequent menses.  She also reported urinary incontinence.  The reports are somewhat difficult to read, but appear to not that she had a history of D&C (dilation and curettage) times two, and to have been sterilized.  She underwent a total hysterectomy.  The reports note diagnoses of cystouretrocele, and intractable/recurrent menometrorrhagia.  A pathology report contains a diagnosis of chronic cervicitis with cystic dilation of glands, secretory endometrium, and myometrium with no significant pathologic changes.  In March 1998, she received additional treatment.  In 2003, she sought treatment for concerns about menopause, and reported some urinary incontinence.  

A private treatment report, dated in October 2007, shows that the Veteran complained of symptoms that include right hip, bilateral knee, and bilateral ankle pain.  The report notes DJD (degenerative joint disease) and post-traumatic arthritis of the knees, ankles, and right hip. 

A VA joints examination report, dated in April 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported that she had the following inservice history: a sprained left ankle in February 1981, a twisted right ankle in February or March of 1981 (with a 15-year history of bilateral ankle pain), bilateral knee pain during long road marches that resolved during service, (with a 10-year history of knee pain), a right hip injury in February 1981 that had resolved during service (with a 10 to 15 year history of right hip pain).  X-rays of the knees were noted to show findings suggesting early DJD.  X-rays of the right hip were noted to show mild degenerative changes.  The diagnoses noted osteoarthritis of the bilateral ankles, as well as pes anserine bursitis, patellofemoral syndrome, and mild osteoarthritis (all bilateral), and mild osteoarthritis of the right hip.  With regard to the claims for the left ankle, right hip, and bilateral knees, the examiner concluded that it is less likely as not that these conditions are related to the Veteran's service, explaining that each of her injuries resulted in a temporary clinical problem which resolved soon after the inciting event, and that it is less likely as not that any of these injuries have resulted in chronic and persistent musculoskeletal complaints.  

A VA progress note (echography transvaginal), dated in February 2008, contains an impression noting right adnexal cystic lesion.  A report, dated in August 2008, includes a problem list noting that the Veteran was overweight.  It indicates that the Veteran was receiving medication for a vaginal infection.

A private treatment report from N.A.O., M.D., dated in November 2008, notes that the Veteran has bilateral hip, knee and ankle pain, as well as symptoms of depression.  The physician states that the Veteran had a fall during service in which she injured her hips, as well as a motor vehicle accident in which she "badly injured' her knees and ankles.  She stated, "Degeneration of the articulations could be present as incorrect alignment wish [sic] can cause nerve swelling due to compression and as a consequence radiculopathy.  Due to pain in her articulations incorrect body weight bearing in one side more that [sic] the other can be causing her more damage to these articulations."  Finally, the physician noted that the Veteran had continuous infections during service that had been continuously treated but had poor improvement, which caused her to have "a partial hysterectomy due to continuous irregularities in her period, secondary to continuous vaginal infection."  The physician concluded, "It is more probable than not that all of her conditions are secondary or associated to injuries she presented while she was at service."  


A VA genitourinary examination report, dated in December 2008, shows that the examiner stated that the Veteran's claims file had been reviewed.  The Veteran reported having "serial vaginal infections" during service, associated with frequent urinary infections.  She also reported an inservice history of foul-smelling discharges and severe vaginal itching.  She was noted to have a history of dilation and curettage in 1990 and 1993 (both due to abnormal uterine bleeding), and a total hysterectomy in 1997 (and to have been infection-free since that time).  The diagnosis was chronic vaginal infections.  The examiner concluded that it is less likely as not (less than a 50/50 probability) that the Veteran's vaginal infections were caused by, or a result of, her military service.  The examiner explained the following: the Veteran had been treated for vaginal infections on four occasions during service, between April 1982 and August 1983.  A vaginal infections is a very frequent condition that is most common in sexually active females.  The most common etiology of these infections are bacterial or fungal.  Patients with conditions that include obesity, urinary or fecal incontinence, poor hygiene, and disorders of the immune system can also be associated with the development of this condition.  The examiner concluded that in her opinion, this condition is not associated with military service.   

A VA mental disorders examination report, dated in December 2012, shows that shows that the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran denied any mental health history during service, or thereafter.  However, she reported a three-to-four month history of treatment for a "family situation."  The report notes that she "broke last relation and felt sad," and that she currently felt fine and wanted a change in her life.  She reported a post-service employment history with the Red Cross until 1993, and working as a loan officer in a bank from 1995 to the present.  The examiner indicated that the Veteran had never been diagnosed with a mental disorder, and that she did not currently have a mental disorder diagnosis.  



Overall, VA progress notes, dated between 2007 and 2012, show a number of complaints of ankle, knee, and hip pain, and notations of arthritis of these joints.

A statement from the Veteran's spouse, dated in January 2009, shows that he states that he married the Veteran in January 1982, that in December 1982, while seven months pregnant, she was involved in a motor vehicle accident (MVA) which "caused a lot of anxiety to her" due to concern about her child, and that she had vaginal allergies and infections during service.  

As an initial matter, the Board finds that the Veteran is not a credible historian.  She has asserted the following: during basic training she hurt her back, and "severely injured" her knees and ankles.  In December 1982, she was in a motor vehicle accident (MVA) while seven months pregnant, and she sustained injuries to her knees, and anxiety "for fear of losing my baby."  She has submitted a statement from her spouse, in which he asserts that she was in a December 1982 MVA while seven months pregnant, which "caused a lot of anxiety to her."  She also reported an in-service MVA in a November 2008 report from Dr. N.A.O.  However, the only in-service complaint of knee pain is dated in December 1980, two years prior to the claimed MVA, and she related her knee pain to participation in a road march.  In addition, a January 1982 service treatment report shows she stated that she had slipped on some ice three months before, with back pain; she did not claim to have any knee symptoms.  Her service treatment reports do not contain any notation of involvement in a motor vehicle accident.  As for the post-service medical evidence, other than Dr. N.A.O.'s 2008 report, nowhere did she report a history of an MVA, to include in VA progress notes, dated between 2007 and 2012, during her April 2008 VA joints examination report, or during her December 2012 VA mental disorders DBQ.  The December 2012 DBQ also shows that she stated that she did not have a sentinel event during service.  Given the foregoing, the Board finds the Veteran is not a credible historian.  See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  

The Board notes that the issues on appeal include claims for service connection for bilateral ankle, knee and hip disabilities, as well as neurological disorders.  The claims for "a bilateral leg disorder," and "degeneration of articulations," have therefore been construed not to include disorders related to these joints, or to the nerves.  

A.  Leg Disorder, Acquired Psychiatric Disorder

The Board finds that the claims must be denied.  Under 38 U.S.C.A. § 1131, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The Veteran was not shown to have been treated for leg symptoms, or psychiatric symptoms, during service.  Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b).  

With regard to the claim for a leg disorder, there is no competent evidence to show that the Veteran currently has a leg disorder, or that a leg disorder is related to her service.  Given the foregoing, the Veteran is not shown to have a leg disorder, and the claim must be denied.  Id.  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

With regard to the claim for an acquired psychiatric disorder, the Board finds that the December 2012 VA DBQ is highly probative evidence which shows that the Veteran does not have this disability.  This report is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Although the Board has considered the November 2008 report of Dr. N.A.O., this report is not shown to have been based on a review of the Veteran's claims file, or any other detailed and reliable history.  Prejean.  It is somewhat equivocal in its terms, merely stating that the Veteran has "symptoms of depression," and it appears to have been based on the Veteran's assertion that she was involved in an inservice MVA.  However, the Board has determined that the Veteran is not credible, and an inservice MVA is not shown.  The opinion is therefore based on an inaccurate history and is afforded no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Given the foregoing, the Veteran is not shown to have an acquired psychiatric disorder, and the claim must be denied.  Gilpin; Brammer. 

B.  Nerve Swelling, Radiculopathy, Degeneration of Articulation

The Veteran was not shown to have been treated for neurological symptoms, to include swelling or radiculopathy, or degeneration of articulation of a joint (other than the ankle, knee or hip), during service.  Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b).  

The first, and only, medical evidence of  any of these claimed disorders is found in Dr. N.A.O.'s report, dated in November 2008.  However, even assuming arguendo that these claimed conditions are shown, this evidence is dated about 25 years after separation from active duty service.  This period of time is a factor that weighs against the claims.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000) (the Board may consider the absence of medical complaints or treatment over prolonged periods).  In this regard, the Veteran has been found not to be credible, and the Court has made it clear that lay evidence concerning continuity of symptoms after service is competent, regardless of the lack of contemporaneous medical evidence, only if it is credible.  Buchanan, 451 F.3d at 1337.  Furthermore, the only opinion in support of the claims is found in Dr. N.A.O.'s November 2008 opinion; however, for the reasons set forth above, the Board has determined that this opinion warrants no probative value because it is not credible.  Finally, there is no evidence to show that an organic disease of the nervous system was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Therefore, service connection is not warranted on any basis.  See 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  Accordingly, the Board finds that the preponderance of the evidence is against the claims, and that the claims must be denied.  

C.  Ankles, Knees, and Hips

The Veteran's service treatment records show that in December 1980, she complained of a two-week history of bilateral knee pain, and that in February 1981, she was treated for a painful right hip, and a one-week history of a swollen left ankle.  There is no evidence of treatment for the left ankle, knees, or right hip for the remaining period of service, a period of no less than two years and five months.  There is no evidence of complaints, treatment, or a diagnosis involving the right ankle, or the left hip.  Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b).  

Following separation from service, the Veteran's reported medical histories show that she reported that she had injured her ankles during service and that these injuries had healed, and that she had a 15-year history of ankle symptoms.  She reported that she had injured her right hip in a fall during service and that her symptoms had had resolved, with a 10-to-15 year history of right hip symptoms   (no left hip symptoms/injuries were claimed during service, or thereafter).  Finally, she reported that she had knee pain during service which had resolved, with a 10-year history knee symptoms.  See April 2008 VA joints examination report.  These histories all indicate a post-service onset of symptoms beginning long after separation from service.  The earliest actual medical evidence of any of the claimed disorders is dated no earlier than October 2007, which is about 23 years after separation from active duty service, and this period of time is a factor that weighs against the claims.  Buczynski; Maxson.  Furthermore, there is no competent and probative evidence of record to show that the Veteran has any of the claimed disabilities due to her service, or that was caused or aggravated by a service-connected disability.  In this regard, the Board has determined that the November 2008 report of Dr. N.A.O. warrants no probative value.  The opinions in the April 2008 VA examination report are considered to be highly probative evidence against the claims for the left ankle, right hip, and bilateral knees, as this report is shown to have been based on a review of the Veteran's medical records, and the opinion is accompanied by a sufficient rationale.  Neives- Rodriguez; Prejean.  Finally, there is no evidence to show that arthritis of either ankle, knee or hip was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a disability of the ankles, knees, or hips, due to her service, or that was caused or aggravated by a service-connected disability, that it is against the claims, and that the claims must be denied.  

D.  Vaginal Infections

The Veteran's service treatment records show that between April 1982 and August 1983, she was treated for genitourinary symptoms that included vaginitis, and urinary tract infection.  A separation examination report is not of record.  The earliest post-service medical evidence of a vaginal disorder is dated in 1997, at which time she underwent a hysterectomy (the Veteran's reported history of post-service treatment goes back to 1990).  This medical evidence is dated about 13 years after separation from active duty service.  Although this period of time is a factor that weighs against the claim, the symptoms of a vaginal infection - such as itchiness or discomfort - are the type of symptoms that the Veteran, as a lay person, may observe through her senses; and she claims a longer history of symptoms.  

In this regard, the medical evidence of record tends to indicate that the Veteran's vaginal infections are chronic, began in service, and have persisted since.  While the December 2008 VA genitourinary examination report diagnosed the Veteran with "chronic" vaginal infections, the examiner opines that such vaginal infections are not related to active duty service because such infections are common and that they normally arise from bacterial infections due to poor hygiene.  The Board notes, however, that the fact that the Veteran may have had chronic vaginal infections regardless of her service is irrelevant.  If the onset of her vaginal infections occurred during active service, and such vaginal infections have been chronic ever since, then affording the benefit all reasonable doubt in connection with the principles of service connection mandate that service connection for chronic vaginal infections is appropriate and warranted.  

E.  Conclusion

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the issues involving the joints, to include arthritis, as well as an acquired psychiatric disorder, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  These are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding its etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

With regard to all claims, the Veteran has been found not to be credible, and she is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating any of the claimed disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b); see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


II.  Increased Rating

In October 2008, the RO granted service connection for "coccydynia claimed as a low back condition," evaluated as 10 percent disabling, with an effective date for service connection of November 7, 2007.  In February 2009, the RO affirmed the 10 percent rating.  The Veteran appealed the issue of entitlement to a rating in excess of 10 percent, and in September 2010, the RO increased her rating to 20 percent, with an effective date of April 27, 2010.  Since this increase did not constitute a full grant of the benefits sought, the higher initial evaluation issue remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  In November 2012, the Board denied a claim of entitlement to an initial increased rating for coccygodynia, evaluated as 10 percent disabling, and remanded the issue of "entitlement to an initial increased rating for lumbar spondylosis, evaluated as 20 percent disabling.  A review of the claims file shows that in a supplemental statement of the case, dated in February 2013, the Appeals Management Center determined that the criteria for a rating in excess of 20 percent had not been met.

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in a veteran's favor.  38 U.S.C.A. § 5107(b). 

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection.  In such a case it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

As an initial matter, the Veteran has not been diagnosed with intervertebral disc syndrome, she is not shown to have "incapacitating episodes" as defined at DC 5293.  See e.g., April 2008 and April 2010 VA examination reports.  Service connection is not currently in effect for intervertebral disc syndrome.  Therefore, the provisions at 38 C.F.R. § 4.71a, DC 5243, and the "Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" are not for application.  

Under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral strain), and DC 5242 (degenerative arthritis of the spine) (see also DC 5003), are rated under the "General Rating Formula for Diseases and Injuries of the Spine."  

The General Rating Formula provides that an evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  Id.

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial  or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The only ranges of motion recorded for the low back are found in two VA examination reports: an April 2008 examination report shows that the Veteran had forward flexion to 75 degrees (with pain at 60 to 75 degrees), extension to 20 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  An April 2010 examination report shows that the Veteran had forward flexion to 50 degrees, extension to 20 degrees, lateral flexion to 20 degrees, bilaterally, and rotation to 20 degrees, bilaterally.  

The Board finds that the criteria for an initial evaluation of 20 percent are not shown to have been met.  There are no range of motion findings of record to show that the Veteran's flexion is limited to 30 degrees or less, or that there is favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.   

With respect to possibility of entitlement to an increased initial evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98, 63 Fed. Reg. 56704 (1998).  A private October 2007 report notes complaints of back pain.  A January 2008 letter from her employer states that she must use an orthopedic chair.  A private November 2008 report notes constant low back pain that limits her daily activities and kept her from sitting straight in a chair.  

The April 2008 VA examination report shows the following: the Veteran complained of back pain while sitting and walking.  She described her pain as daily, severe, and lasting for hours, with severe weekly flare-ups.  She said that she had to take frequent rest breaks at work and could not tolerate walking more than two miles.  She claimed to have lost less than one week of work in the past 12 months due to her symptoms.  There was no relevant history of surgery or hospitalization.  She complained of decreased motion, stiffness, and spasms, but denied fatigue, numbness, paresthesias, leg or foot weakness, falls, and unsteadiness.  She did not use assistive devices or aids.  She was able to walk one to three miles.  On examination, there was no atrophy, guarding, pain with motion, weakness, spasm, or atrophy.  Posture and gait were normal.  Strength in the lower extremities was 5/5.  Muscle tone was normal.  Sensory examination was 2/2 to pain, light touch, and vibration.  Reflexes were 2+ bilaterally at the ankles and knees.  With flexion and extension, there was pain on active and passive motion, and after repetitive use.  There was no additional loss of motion on repetitive use.  X-rays were noted to show mild lumbar spondylosis, with intervertebral osteochondral changes at L3-4, and L5-S1.  There were significant effects on the usual occupation.  With regard to usual daily activities, the effects were "none" (feeding), "mild" (grooming, toileting, dressing, bathing, traveling, recreation, and shopping), "moderate" (exercise), and "prevents" (sports).  

An April 2010 VA examination report shows that the Veteran complained of progressively worsening symptoms.  There was no relevant history of surgery or hospitalization.  She complained of symptoms that included numbness, paresthesias, decreased motion, stiffness, spasms, and pain, but denied leg or foot weakness, falls, fatigue, weakness, and unsteadiness.  She described her pain as daily, severe and constant, with severe weekly flare-ups lasting hours.  She reported using a cane, and to be able to walk more than 1/4 mile, but less than one mile.  She reported having missed two weeks of work in the past 12 months due to her symptoms.  On examination, posture and gait were normal.  There was no ankylosis.  There was spasm, and pain with motion, but no atrophy, guarding, or weakness.  Strength in the lower extremities was 5/5.  Sensation was 2/2 to light touch, pain, and vibration.  Reflexes were 2+ bilaterally at the ankles and knees.  There was pain on active motion, and following repetitive motion, but no additional limitations following repetitive motion.  There were significant effects on the usual occupation.  With regard to usual daily activities, the effects were "none" (dressing, feeding), "moderate" (grooming, toileting, bathing, traveling, exercise, and shopping), "severe" (chores), and "prevents" (recreation and sports).  

VA progress notes, dated between 2007 and 2012, show that the Veteran's range of motion was repeatedly noted to be "intact" (specific degrees of motion were not provided), and she was repeatedly noted not to have any gross motor or sensory deficits.  

In summary, while there is some evidence of pain, the evidence does not otherwise show functional loss due to pain to warrant an evaluation in excess of 20 percent.  Pain alone does not constitute a functional loss under VA regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  When the range of motion findings, and the evidence showing functional loss are considered, to include the findings pertaining to neurologic deficits, muscle strength, and the lack of evidence of muscle atrophy, the Board finds that there is insufficient evidence of objective pain on motion, or any other functional loss, to warrant an initial evaluation in excess of 20 percent.  The Board therefore finds that the criteria for an initial evaluation in excess of 20 percent are not shown to have been met, and the claim must be denied.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2013); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2012); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  When comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that manifestations of the service-connected low back disability are congruent with the disability picture represented by the disability rating assigned herein.  The criteria for the 20 percent rating assigned herein more than reasonably describes the Veteran's disability level and symptomatology.  The Veteran is shown to have some decreased strength and pain, with no history of surgery.  Evaluations in excess of 20 percent are provided for certain manifestations of the service-connected low back, which have been discussed.  The evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  Given the foregoing, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily manifested by low back pain, and limitation of motion.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.  

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Veteran has contended that her service-connected disability has caused her to miss two weeks of work in a 12-month period.  There is no history of any relevant hospitalizations.  The evidence shows that the Veteran has reported that she is currently employed.  The Board finds, therefore, that the Veteran's service-connected disability in issue does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.  

In reaching this decision, the Board has considered the written testimony of the Veteran.  The Board points out that, although a lay person is competent to testify only as to observable symptoms, see Falzone v. Brown, 8 Vet. App. 398, 403 (1995), a layperson is not, however, competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  In this case, the Board has determined that the medical evidence is more probative of the issue, and that it outweighs the lay statements.  Accordingly, the Veteran's claim must be denied. 

Finally, although the Veteran has submitted evidence of medical disability, and made a claim for the highest rating possible, she has not submitted evidence of unemployability, or claimed to be unemployable.  She reports full-time employment as a loan officer.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


III.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in October 2008 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  She also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  
 
The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims file.  The RO has obtained the Veteran's VA and non-VA medical records.  With regard to the claims for disabilities of the left ankle, right hip, and bilateral knees, the Veteran has been afforded an examination, and etiological opinions have been obtained.  With regard to the claims for disabilities of the right ankle, and left hip, examinations and etiological opinions need not be obtained, as the Veteran was not treated for any relevant symptoms during service, and there is no competent and probative evidence in support of either of the claims.  McLendon; see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  With regard to the claim for an acquired psychiatric disorder, the Veteran has been afforded an examination, and an etiological opinion need not be obtained as there was no diagnosis.  See 38 C.F.R. § 3.159(d) (2013).

In reaching its decisions, the Board has considered the possibility of secondary service connection.  See 38 C.F.R. § 3.310; Schroeder v. West, 212 F.3d 1265, 1269-71 (Fed. Cir. 2000).  The Board acknowledges that the April 2008 VA examiner's rationale addressed causation as to the claims for the left ankle, right hip, and knees, but that it did not address the possibility of causation or aggravation of a currently non-service-connected condition by a service-connected condition.  However, with regard to the duty to assist, although the examiner did not provide a secondary service connection opinion, such opinions are not required, as the evidence is adequate to make a decision on the claims.  Barr, 21 Vet. App. at 311.  Briefly stated, the examiner clearly stated that the Veteran's inservice symptoms had resolved, and that they were not productive of any chronic complaints.  The Board further points out that there is no competent and probative evidence associating any of these claimed disabilities with a service-connected disability.  Therefore, no additional development is warranted.  Id.  

In November 2012, the Board remanded these claims.  The Board directed that the Veteran's treatment records from the VA Medical Center (VAMC) in San Juan, Puerto Rico, be obtained.  VA progress notes from the San Juan VAMC, dated between 2007 and 2012, were subsequently obtained, and they have been associated with the claims file (virtual VA paperless file).  In its remand, the Board further directed that the Veteran be afforded a psychiatric examination and that an etiological opinion be obtained, to include on a secondary basis.  In December 2012, this was done.  As the examiner determined that the Veteran did not have an Axis I diagnosis, no etiological opinion is required.  Finally, the Board directed that the issue of entitlement to an initial disability rating in excess of 20 percent for lumbar spondylosis be adjudicated, and in February 2013, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



							[CONTINUED ON NEXT PAGE]
ORDER

Service connection for chronic vaginal infections is granted.

Service connection for a disability manifested by nerve swelling, radiculopathy of the upper and lower extremities, a bilateral leg disorder, a bilateral hip disorder, a bilateral knee disorder, a bilateral ankle disorder, an acquired psychiatric disorder, and a disability manifested by degeneration of articulations, is denied.

An initial evaluation in excess of 20 percent for service-connected lumbar spondylosis is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


